DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Jason Whitney, Reg. No. 67,408, on 6/16/2021.
The application has been amended as follows: 
Claim 1 is amended to recite in part (p. 17, line 21 - p. 18, line 2):
“wherein said conductive element of the primary branch of the basic electric conductor, which has said weakened area, is on a side an 
Claim 9 is amended to recite in part (p. 20, lines 18-21):
“wherein said displacing of the removable section into said gap between the pair of of 

Drawings
The Drawings filed on 9/14/2020 are accepted.

Allowable Subject Matter
Claims 1-9 allowed.
The following is an examiner’s statement of reasons for allowance: 
As to claims 1-9, the allowability resides in the overall structure of the device/entirety of the method as recited in independent claims 1 and 9, and at least in part, because claims 1 and 9 recite the following limitations: 
“wherein the circuit further comprises a pyrotechnic actuator, which is suitable for being triggered in the predetermined circumstances and is arranged adjacent to said conductive element of said primary branch, so that said conductive element is by means of said pyrotechnic actuator mechanically separable apart from said primary branch and displaceable into the gap between said pair of electric conductive sections of the alternative electric conductor; and
wherein said conductive element of the primary branch of the basic electric conductor, which has said weakened area, is on a side, which is faced towards said pyrotechnic actuator, furnished with a concave cavity, and is moreover on an opposite side, which is faced towards said gap between said pair of electric conductive sections of the alternative electric conductor, furnished with a convex external surface, which is suitable for being impressed and jammed between said pair of electric conductive sections of the alternative electric conductor within the 
“physically interrupting, upon a predetermined circumstance, the primary branch by physical removal of a removable section of the primary branch of the basic electric conductor; 
displacing said removable section into said gap so that said gap between said pair of conductive sections is bridged and the current is redirected through said alternative conductor; 
permanently jamming said removable section between the pair of conductive sections of the alternative electric conductor, such that said primary branch of the basic electric conductor remains permanently interrupted and conduction of the electric current there-through is disabled; 
redirecting the electric current within said circuit through the alternative electric conductor; 
wherein said displacing of the removable section into said gap between the pair of conductive sections of the alternative electric conductor is performed by means of explosion acting towards a concave cavity of said removable section.” - claim 9.
The prior art (see attached PTO-892) discloses conventional pyrotechnic devices for redirecting an electric circuit, but does not adequately disclose the above limitations, specifically the details of the concave/convex limitations and the explosion acting on a concave cavity of the removable section.
None of the prior art, either alone or in combination, can be reasonably construed as adequately teaching the above limitations in combination with the remaining claim elements.
Further, Examiner has not identified any double patenting issues.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JACOB R CRUM whose telephone number is (571)270-7665.  The examiner can normally be reached on Monday - Friday 9:00 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jayprakash Gandhi can be reached on (571) 272-3740.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JACOB R CRUM/Examiner, Art Unit 2835